Citation Nr: 9933076	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  96-46 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for pancreatitis.

2.  Entitlement to service connection for alcoholism.

3.  Entitlement to a compensable original rating evaluation 
for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from September 1979 until June 
1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1996, from 
the San Juan, Puerto Rico, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for pancreatitis, denied service connection for 
alcoholism, and granted service connection for bilateral pes 
planus evaluated as noncompensable effective from July 1, 
1995. 

At his request, a personal hearing was scheduled and 
rescheduled several times for the veteran.  He did not appear 
at the hearing last scheduled on February 27, 1998.  

The issue of entitlement to a compensable original rating 
evaluation for bilateral pes planus will be discussed in the 
Remand section of this decision.


FINDINGS OF FACT

1.  No competent medical evidence has been submitted showing 
a current diagnosis of a present disability of pancreatis.

2.  The veteran filed a claim for direct service connection 
for alcoholism in November 1995, several years after the 
October 31, 1990, cut-off date established by § 3.301(a).  

3.  Alcoholism is not a disease, injury, or disability for VA 
compensation purposes.  



CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for pancreatitis.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  The claim of entitlement to service connection for 
alcoholism lacks legal merit or entitlement under the law.  
38 U.S.C.A. §§ 101(16), 105(a), 1110, 1131, 5107(a) (West 
1991); 38 C.F.R. §§ 3.301(a), 3.303, 3.304 (1999); VAOPGCPREC 
2-98; Gabrielson v. Brown, 7 Vet. App. 36, 41 (1994); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 1995, a claim was received from the appellant 
seeking compensation benefit for several disabilities 
acquired during military service.  The disabilities claimed 
included pancreatitis due to the alcoholism illness, 
alcoholism, and pes planus. 
He indicated that he had been hospitalized in August 1995.  
With his claim, the veteran submitted copies of service 
medical records, records regarding treatment in December 1994 
with an assessment of probably alcoholic hepatitis.  He was 
hospitalized in March 1993 seeking help with his alcohol 
dependence.  After approximately one week, he was discharged 
to duty and Antabuse was prescribed.  Records also show that 
the veteran was treated in an ADAPCP facility.  

Service medical records show that the veteran was seen in 
December 1994 and a right upper quadrant ultra sound was 
performed.  The reasons the test was requested were abdominal 
pain, increased liver function tests, fever, increased white 
blood count, and "6 pk/day ETOH".  The report indicated 
that the pancreas was not seen well; however, the head of the 
pancreas was noted as unremarkable.  The impression was fatty 
liver. 

In the veteran's notice of disagreement, he noted that he had 
been treated for an alcoholism problem while in service.  
With regard to pancreatitis, he wrote that when separated 
from service he had been told to seek further evaluation but 
had not been evaluated at the VA Medical Center properly due 
to lack of a medical expert.  He requested that an 
examination be scheduled.

In July 1995, the veteran sought admission to the "ADTP" 
program for problems with alcohol intake. 

Analysis

Direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty, and 
not the result of the veteran's own willful misconduct, or 
for claims filed after October 31, 1990, the result of his or 
her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a) (1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded." 38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service-
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Appeals for Veterans Claims (hereinafter Veterans Claims 
Court) has said that the statutory "duty to assist" under 38 
U.S.C.A. § 5107(a) (West 1991) does not arise until there is 
a well-grounded claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  More recently, the Veterans Claims Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999)(per curiam).  

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  The evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a) (West 1991).  
In order for a claim for service connection to be well-
grounded, there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in- service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

I.  Pancreatitis

The service medical records show in December 1994 that the 
report of a right upper quadrant ultra-sound indicated that 
although the pancreas was not seen well, the head of the 
pancreas was noted as unremarkable.  No permanent residual or 
chronic disability of the pancreas subject to service 
connection is shown by service medical records or 
demonstrated by evidence following service.  The claim lacks 
meeting the requirement of a medical diagnosis of a current 
disability.  Accordingly, the Board concludes the claim for 
service connection for pancreatitis is not well grounded.  

II. Alcoholism

The veteran seeks service connection for compensation 
benefits for alcoholism.  Service medical records show 
diagnoses of alcohol dependence.  As noted above, the 
threshold question that must be resolved at the outset of the 
analysis of any issue is whether each one of the appealed 
claims is well grounded.  The use of the term "well-
grounded," however, is confined to an evidentiary context in 
the field of veterans' benefits.  Accordingly, the Veterans 
Claims Court has held that, where the law and not the 
evidence is dispositive of a case, a claim for VA benefits 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  In such cases, the application of 
the "not well-grounded" phrase would be legally imprecise, 
if not incorrect.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

As noted above, direct service connection may be granted only 
when a disability was incurred or aggravated in line of duty, 
and not the result of the veteran's own willful misconduct, 
or for claims filed after October 31, 1990, the result of his 
or her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a) 
(1999).

Compensation may be paid for a disability resulting from 
disease or injury incurred in or aggravated by service; 
however, no compensation shall be paid if the disability is 
the result of the person's willful misconduct or, his or her 
abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110 and 1131. 

Section 8052 of the Omnibus Budget Reconciliation Act of 1990 
(OBRA 1990), Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
1388-351, amended former 38 U.S.C.A. §§ 310 and 331 (now 
designated §§ 1110 and 1131), effective for claims filed 
after October 31, 1990, to prohibit the payment of 
compensation for any disability that is a result of a 
veteran's own abuse of alcohol or drugs ( a "substance-abuse 
disability").  VAOPGCPREC 11-96.  The veteran filed a claim 
for compensation benefit for alcoholism in November 1995, 
several years after the October 31, 1990, cut-off date 
established. 

The direction in both sections, 1110 and 1131, as amended by 
section 8052 of the OBRA 1990, indicates that "no 
compensation shall be paid if the disability is a result of 
the veteran's own . . . abuse of alcohol or drugs" clearly 
prohibits the payment of compensation for a substance-abuse 
disability, whatever its origin.  VAOPGCPREC 2-97.

Moreover, the claim lacks legal merit or entitlement under 
the law because both VA law and regulations specifically bar 
the granting of service connection for alcoholism.  Statutory 
provisions operate to bar an award of direct service 
connection for disability resulting from alcohol use.  
38 U.S.C.A. § 101(16) defines the term "service connected" 
to mean "with respect to disability or death, that such 
disability was incurred or aggravated, or that the death 
results from a disability incurred or aggravated, in line of 
duty in the active military, naval or air service."  
Emphasis added.  

Section 8052 also amended 38 U.S.C.A. § 105(a) to provide 
that, with respect to claims filed after October 31, 1990, an 
injury or disase incurred during active service will not be 
deemed to have been incurred in line of duty if the injury or 
disease was a result of the abuse of alcohol or drugs by the 
person on whose account benefits are claimed.  Pursuant to 
section 8052, in claims filed after October 31, 1990, 
disability resulting from a veteran's own alcohol or drug 
abuse cannot be service connected.  VAOPGCPREC 11-96.

38 U.S.C.A. § 105(a) provides, in pertinent part:

An injury or disease incurred during active 
military, naval or air service will be deemed 
to have been incurred in line of duty and not 
as a result of the veteran's own misconduct 
when the person on whose account the benefits 
are claimed was, at the time the injury was 
suffered or disease contracted, in active 
military, naval or air service, whether on 
active duty or authorized leave, unless such 
injury or disease was the result of the 
person's own willful misconduct or abuse of 
alcohol or drugs.

The Board concludes that a disease or injury which results 
from the abuse of alcohol is precluded by statute from 
qualifying as having been incurred in the "line of duty" 
and, for that reason, cannot be service connected.  Direct 
service connection for disease or injury resulting from abuse 
of alcohol is precluded by 38 U.S.C.A. §§ 101(16) and 105(a).

A recent opinion of the VA Office of the General Counsel held 
that: 

The amendments made by section 8052 of the 
Omnibus Budget Reconciliation Act of 1990, Pub. 
L. No. 101-508, § 8052, 104 Stat. 1388, 1388-
351, which are applicable to claims filed after 
October 31, 1990, prohibit the payment of 
compensation to a veteran under 38 U.S.C. 
§ 1110 or 1131 for service-connected disability 
("disability compensation") for a disability 
that is a result of a veteran's own abuse of 
alcohol or drugs (a 
 "substance-abuse disability"), and they 
preclude direct service connection of a 
substance-abuse disability for purposes of all 
VA benefits....

VAOPGCPREC 7-99

As the appellant's claim of direct service connection for 
alcoholism lacks legal merit or entitlement under the law, 
the law and not the evidence is dispositive of the 
appellant's claim.  See Sabonis v. Brown, 6 Vet. App 426, 430 
(1994).  Accordingly, the veteran's claim is denied.



ORDER

A well-grounded claim for service connection for pancreatitis 
not having been submitted, the claim is denied.

The claim of entitlement to service connection for alcoholism 
is denied.


REMAND

The veteran is appealing the original assignment of a 
disability rating.  The United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter the Veterans 
Claims Court) held that when a claimant was awarded service 
connection for a disability and subsequently appealed the 
RO's initial assignment of a rating for that disability the 
claim continued to be well grounded as long as the rating 
schedule provided for a higher rating and the claim remained 
open.  Shipwash v. Brown, 8 Vet. App. 218 (1995).  
Accordingly, the Board finds the claim for a compensable 
original rating for service-connected bilateral pes planus to 
be well-grounded.

Service medical records show that in service in 1990 the 
veteran had complaints related to pes planus.  He had 
tenderness in the plantar aspect, bilaterally.  He was 
initially treated with Motrin and later arch supports were 
prescribed.  In January 1992, a permanent profile was issued.  
On the report of the January 1995 separation examination, the 
clinical evaluation noted the presence of pes planus.  In 
December 1994, the veteran was seen for replacement of 
orthotics.  The objective findings were "flex pes planus 
B/L, fungal nails B/L, stance-pronated, tibial varum B/L".

At the March 1996 VA medical examination, he complained of 
pain around both feet, heels, toes with radiation to ankles 
and described experiencing a pin sensation on the feet when 
walking for any length of time.  The objective findings were 
that the veteran had no problems with standing, supination, 
pronation and rising on toes and heels.  The appearance was 
of a bilateral flat feet deformity.  In addition, the veteran 
had normal function of the feet, adequate gait cycle, no 
ulcers, no depigmentation, and no loss of hair.  The veteran 
had normal muscle strength on all foot muscles with no muscle 
atrophy.  He had full range of motion of both ankles, no 
crepitus, and no tenderness to palpation on both feet.  The 
diagnosis was clinical bilateral flat feet deformities.

In a March 1996 rating decision, the veteran was granted 
service connection for bilateral pes planus evaluated as 
noncompensable effective from July 1, 1995.  This was based 
on the service medical records and the report of a March 1996 
Compensation and Pension examination. 

The veteran claims that he has been suffering from pes planus 
since military service.  In November 1995 the veteran asked 
to be referred to a podiatrist.  He reported being seen by a 
private podiatrist and having an appointment the following 
day.  He had a history of flat feet but had no acute problems 
at the time.  The diagnostic impression was 
"Flatfoot/chronic foot pains."  He was advised to continue 
with his private podiatrist.  The evidence of record does not 
contain treatment records from the private podiatrist.  The 
RO has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999).  This duty involves 
obtaining relevant medical reports and examinations where 
indicated by the facts and circumstances of the individual 
case, particularly where the RO is on notice that records 
supporting the appellant's claim exist.  See Solomon v. 
Brown, 6 Vet. App. 396, 401 (1994); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the veteran for bilateral pes planus 
since separation from service in June 1995.  
After securing the necessary release, the RO 
should obtain these records. 

2.  The veteran should be afforded a VA 
examination to evaluated the presence and 
severity of bilateral pes planus.  The claims 
folder should be made available to the examiner 
for review before the examination.  In 
additional to the guidelines for examination of 
the feet, the examiner should make specific 
findings as to whether symptoms are relieved by 
built-up shoe or arch support; whether the 
weight-bearing lines are over or medial to the 
great toes and whether there is inward bowing 
of the tendo achillis and/or pain on 
manipulation and use of the feet.  Furthermore, 
whether the bilateral pes planus is manifested 
by marked deformity (pronation, abduction, 
etc.), accentuated pain on manipulation and use 
of the feet, indications of swelling on use of 
the feet, and characteristic callosities. 

3.  When the aforementioned development has 
been accomplished, the RO should review the 
examination report to ensure that it is in 
compliance with this remand, including all 
requested findings.  If not, the report should 
be returned to the examiner for remedial 
action.

4.  Thereafter, the RO should review all the 
evidence and the award of compensation to the 
appellant, at the level demonstrated by the 
evidence of record.  The RO should specifically 
consider, depending on the particular factual 
situation at hand, that separate ratings might 
be warranted for separate periods of time, a 
practice known as "staged" rating. See, in this 
regard, Fenderson v. West, 12 Vet. App. 119 
(1999). 

5.  If the benefit sought on appeal remains 
denied, a supplemental statement of the case 
should be furnished to the appellant and his 
representative.  It should treat the claim as 
disagreement with the original rating awarded, 
include a summary of the applicable laws and 
regulations with appropriate citations and a 
discussion of the evidence.  They should be 
afforded a reasonable period of time to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  No opinion, either legal or 
factual, is intimated as to the merits of the appellant's 
claim by this REMAND.  He is not required to undertake any 
additional action until he receives further notification from 
VA.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

